Exhibit 99.1 380 Sentry Parkway Blue Bell, PA 19422 PRESS RELEASE For Release: Immediate Contact: William E. Hitselberger (610) 397-5298 PMA Capital Reports Improved First Quarter 2008 Results Blue Bell, PA, May 1, 2008 PMA Capital Corporation (NASDAQ: PMACA) today reported the following financial results for the first quarter of 2008: Three months ended March 31, (in thousands, except per share data) 2008 2007 Operating income $ 6,983 $ 4,244 Realized gains after tax 2,287 636 Income from continuing operations 9,270 4,880 Loss from discontinued operations after tax (2,439 ) (1,534 ) Net income $ 6,831 $ 3,346 Diluted per share amounts: Operating income $ 0.22 $ 0.13 Realized gains after tax 0.07 0.02 Income from continuing operations 0.29 0.15 Loss from discontinued operations after tax (0.08 ) (0.05 ) Net income $ 0.21 $ 0.10 Vincent T. Donnelly, President and Chief Executive Officer commented, “We are pleased with our results in the first quarter of 2008, especially in relation to the current challenges in the insurance sector.We have made continued progress in profitably growing our insurance business in an increasingly competitive environment, and are excited about the continuing robust growth and improved profitability of our fee-based business.” Significant operating achievements at The PMA Insurance Group included: · For the first quarter, pre-tax operating income increased 25% to $13.6 million, compared to $10.9 million in the same period last year; · Direct premium production, excluding premium adjustments and fronting premiums, increased 2% to $146.6 million, compared to $143.4 million in the first quarter of 2007; and · The combined ratio improved to 94.5%, compared to 98.2% for the first quarter last year. Mr.
